DETAILED ACTION
	This action is responsive to communication filed on 02/24/2021. The current pending claims are 1, 3 – 7, and 9 – 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3 – 7, 9 – 11, 14, and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,215,936 (hereinafter Hoffman) in view of US Patent Application Publication 2004/0212241 (hereinafter Wu).
Regarding claims 1 and 9, Hoffman shows a single-person chair comprising a chair having proximal end (110) having a proximal end wall, a distal end (170) having a distal end wall, a generally convex central portion (130) extending between the proximal end and the distal end, the central portion extending upwardly forming a first pool (150) between the proximal end and the central portion and a second pool (180) between the distal end and the central portion, a backrest (112) connected to the proximal end wall, a longitudinal centerline (190) extending between the proximal end and the distal end, a first sidewall (122) extending 
Hoffman fails to show the backrest is releasably connected, the first armrest is removably attached to the first sidewall and has a plurality of first pegs extending downwardly from the first plane, and the first pegs configured to fit into a respective slot in the first sidewall, and the second armrest is removably attached to the second sidewall and has a plurality of second pegs extending downwardly from the third plane, and the second pegs configured to fit into a respective slot in the second sidewall. Attention is turned to Wu which shows detachably connecting both a backrest (20) and armrests (32) to a single-person chair assembly (fig. 4). Wu teaches having detachable parts provides for manufacturing lower costs and distributing/transportation costs (par. 4). Wu teaches the armrests extend in a first (and third) plane and have pegs (38) extending from a second (and fourth) plane to be received in slots (36) within the sidewall (34) of a chair, the peg and slot configuration allowing for a user to easily assemble the chair without needing tools (par. 22, fig. 4). It would have been obvious to 
Regarding claim 3, each armrest (128) includes a slot (134) extending generally parallel to the longitudinal axis.
Regarding claim 4, Hoffman shows a tray (220) releasably connectable to one of the armrests (128).
Regarding claim 5, the tray includes a tab (224) insertable into the slot (134) such that when the tab is inserted into the slot, the armrest supports the tray (col. 4, ln. 48 – 51; 55 – 56).
Regarding claim 6, the tray (220) is releasably connectable to one of the armrests such that the tray is able to alternatively extend toward the longitudinal centerline and away from the longitudinal centerline (col. 4, ln. 59 – 61).
Regarding claim 7, the tray (220) is releasably connectable to the backrest (col. 4, ln. 62 – 63; fig. 11).
Regarding claim 10, the first pool (150) has a left sidewall and a right sidewall (fig. 1).
Regarding claim 11, under the modification as set forth above, the pegs would be inserted into the left sidewall and right sidewall in order to function as intended.
Regarding claim 14, Hoffman shows a knee portion (130) disposed between the first pool and the second pool (fig. 1).
Regarding claim 16, Hoffman shows a tray (220) releasbly attached to the armrest.
Regarding claim 17, the tray (220) comprises a first planar portion (222) and a second planar portion (224), extending generally parallel to the first planar portion (222), and wherein a connecting portion (226) connects the first planar portion to the second planar portion (fig. 7).
Regarding claim 18, the second planar portion (224) is insertable into the at least one armrest (col. 4, ln. 55 – 56).
Regarding claim 19, Hoffman shows the armrest comprises an opening (132) which is sized to allow a pole on an umbrella to be inserted therein (“releasably retain a cup or other object” – the other object would be an umbrella pole; col. 4, ln. 46 – 47).
Regarding claim 20, Hoffman shows a single-person chair assembly (fig. 1) comprising a first concave liquid retaining portion (150) including a backrest having a front face (112) and a rear face (114), a first sidewall (122) extending from the backrest and a second sidewall (124) extending from the backrest, the backrest having a fixed lower portion (112) and a removable upper portion (240), wherein the lower portion extends upwardly and forms a part of the first concave liquid retaining portion (150), a second concave liquid retaining portion (180) including a foot rest (at 170), the first sidewall (122) connected to the foot rest (170) and the second sidewall (124) connected to the foot rest (170), a first armrest and second armrest (128) but fails to show the first armrest is removably attached to the first sidewall and has a plurality of first pegs extending downwardly from the first plane, and the first pegs configured to fit into a respective slot in the first sidewall, and the second armrest is removably attached to the second sidewall and has a plurality of second pegs extending downwardly from the third plane, and the second pegs configured to fit into a respective slot in the second sidewall. Attention is turned to .
Claims 12 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman and Wu as applied to claim 9 above, and further in view of US Patent Application Publication 2009/0212606 (hereinafter Bunch).
Regarding claims 12 and 13, Hoffman fails to show a bag comprising a temperature pack suspended between the armrest and the sidewall. Attention is turned to Bunch which shows including temperature packs in bags in armrests (par. 8). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a temperature pack in a bag to allow a user to conveniently chill a beverage as evidenced by the teachings of Bunch. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman and Wu as applied to claim 9 above, and further in view of US Patent 7,727,038 (hereinafter Le Gette).
Regarding claim 15, Hoffman fails to show a pouch attached to the backrest. Attention is turned to Le Getter which shows including a pouch (136) attached to a backrest (110) to allow a user to store or carry various items (col. 11, ln. 37 – 40). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a pouch on the backrest for allowing a user to easily store or carry various items as evidenced by the teachings of Le Gette mentioned above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 9,215,936 in view of Wu. Regarding claims 1 – 20, the granted US Patent shows all in the claimed invention of the instant application but the backrest is releasably connected, the first armrest is removably attached to the first sidewall and has a plurality of first pegs extending downwardly from the first plane, and the first pegs configured to fit into a respective slot in the first sidewall, and the second armrest is removably .
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. Applicant argues that USPN 9,215,936 is ineligible as prior art since Applicant is the same named inventor and the instant application claims priority to the granted US Patent. This argument is not found persuasive since all of the claims in the present application contain subject matter not disposed in the parent application which gives an earliest effective filing date of 03/21/2017 (based on the filing date of provisional application 62/474,145). The granted US Patent 9,215,936 is eligible as a prior art reference under 102(a)(1) because the publication date of 12/22/2015 falls outside of the one year grace period exception as it was published more than a year from the earliest effective filing date of the claimed subject matter of 3/21/2017. The rejection is therefore deemed proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754